Kent, J.
I shall confine myself to one or two points, which appear to be sufficient to determine the cause.
There was no legal estate created by the patent, but what vested in the three patentees named. The description of the association, by the words, “ a settlement of friends on the west side of the Seneca lake,” was too vague and uncertain to constitute a competent grantee at law, or a cestay que use, whose estate the statute would transfer into possession. (Saunders on Uses, 63,128.) This would be like a grant *323to the parishioners, or inhabitants *of a dale, or to the commoners of such a waste, or to the churchwardens of a parish, which are held to be void grants. (Shep. Touch. 235, 236.) But the grant from the state is not to the three patentees named and to their associates. It is to James Parker, William Parker and Thomas Hathaway, for themselves and their associates, being the settlement aforesaid ; and therefore, from the words of the grant, as well as from the uncertainty of the description, it is evident the associates had only an interest in equity, and that Patker and the others were vested with the legal estate as trustees for the association.
What, then, are the equitable rights of the associates, and how far the trust has been executed by the grantees, are questions that do not belong to this court to decide, nor shall I undertake to give any opinion upon them.
A court of law is incompetent to settle the complicated and interfering interests of the parties to the trust. Our duty is, therefore, to look to the legal estate, and to give it effect.
But it is said that this court ought to look so far'to the equitable rights of the parties as to protect a cestuy que trust, in possession, against the legal estate of his trustee.
There are several cases in which courts of law have recognised and helped the equitable estate of a party; but in those cases the equitable interest was clear and precise. In the case of Lade v. Holford, (Bull. N. P. 110,) the principle decided by Lord Mansfield was, that where the beneficial occupation of an estate may possibly suppose a conveyance to the person equitably entitled to it, the jury may be directed to presume one. This doctrine, however, proceeds on the ground of the conclusive efficacy of the legal estate in a court of law ; and it has accordingly received the subsequent approbation of Lord Kenyon, (2 Term Rep. 696; 8 Term Rep. 122,) who has taken great pains to preserve unimpaired the marked boundaries between the courts of law and of equity. In the *case of Armstrong, ex dem. Tinker v. Pierce, (3 Burr. 1901,) the court of K. B. looked *325upon it as a settled point, that the formal title of a trustee should not, in an ejectment, be set up against the cestuy que. trust, because, from the nature of the two rights, the cestuy que trust is to have the possession. This position does not apply to the present case, because it does not appear that the defendant was to have possession of the premises in question. And, besides, the position is too general. It requires, and always has received qualification, in its application to particular cases; for the court of K. B. afterwards, in the cause of Goodtitle, ex dem. Estwick v. Way, (1 Term Rep. 737,) observed, that the only cases where the principle had been adopted were such in which the lessor of the plaintiff 'had been clearly and Unequivocally a trustee for the defendant ; and it would have been, of course, for the court of chancery to have decreed a conveyance to him ; and in that case, as it was at least a doubtful equity which the defendant set up against a legal title, the court would not interfere.
Again, in the case of Doe, on the demise of Bristow, v. Pegge, (1 Term Rep. 758, in note,) it was decided that where a legal term was created for a particular purpose, if the purpose was satisfied, or if it was unsatisfied and not connected with the litigating parties, it should never be set up against them in ejectment. . '
It is obvious that this case does not apply, for here the trust itself is the thing in litigation, and these are the strongest decisions that have regarded and given effect to equitable titles, in an action of ejectment. Even this latter decision has since been receded from, and the party clothed with the legal estate has repeatedly been permitted to prevail against any equitable title; (2 Term Rep. 684; 7 Term Rep. 43, 47; 8 Term Rep. 2,122;) and the only way in which it can now be assisted is, by permitting the jury, in certain cases, to presume the *legal estate not to exist any longer out of the cestuy que trust.
Whether this court ought to follow the former or the latter decision, it will be in season to determine when the question arises. At present, it is sufficient to say that no case goes so far as to permit an equitable claim, so involved and *326dubious as the present one, which is litigated between the parties, to prevail against the legal estate.(a)
I am of opinion, therefore, that the verdict for the plaintiff ought not to be disturbed.
Lansing, Ch. J. was of the same opinion.
Lewis, J. was of opinion that a good estate in law was vested in Parker and his associates, under the patent, according to the description ; but he agreed that the plaintiff was ' entitled to recover as tenant in common.
Radcliff, J. was absent.
Judgment for the plaintiff-

(a) In order to enable a claimant to support an action of ejectment, be • must be clothed with the legal title. (Adams on Ejectment, 32. Roscoe on Actions relative to real property, 490. Goodtitle ex dem. Jones v. Jones, 7 T. R. 43, 47. Doe ex dem. La Costa v. Wharton, 8 id. 2. Doe ex dem. Reade v. Reade, id. 118, 123. Doe ex dem. Blake v. Luxton 6 id. 289. Doe ex dem. Shewen v. Root, 5 East, 138, overruling the doctrine of Lord Mansfield’s time. Lade v. Holford, B. N. Prius, 110. Keech ex dem. Hall v. Warne, Dougl. 21. Doe ex dem. Bristowe v. Pegge, 1 T. R. 759 (n.) Jackson ex dem. Smith v. Pierce, 2 Johnson, 221. Jackson ex dem. Simmons et al. v. Chase, id. 86. Jackson ex dem. Whitlock v. Deyo, 3 Johnson, 422, 423. Jackson ex dem. Kemball v. Van Slyck, 8 Johnson, 487. Jackson ex dem. Livingston v. Sclover, 10 Johnson, 368. Jackson ex dem. Colden v. Paul, 2 Cowen,502. Thompson v. Wheatley, 5 Smedes and Marshall, 489. Winn v. Cole, Walker, 119. Lessee of Spencer v. Mackle, Ohio, Coto. R. 356. Jared v. Goodtitle, 1 Blackford, 29. Doe ex dem. Wood v. West, id. 133. Sims v. Irvine, 3 Dallas, 425. Cooper v. Galbraith, 3 Wash. C. C. 546. Bolts v. Shields, 3 Little, 32. Eggleston v. Bradford, 10 Ohio, 312. Wilson v. Julves, 11 Gill & Johnson, 351.)
Many other cases might Be cited if it were desirable to confirm this principle, which is so fixed and immutable, that a trustee may maintain ejectment against his cesiuy que trust. (See Adams, ut sup. Roscoe, ut sup. Roe. ex dem. Reade v. Reade, 7 T. R. 118, 123.) And a trustee holding the legal-title may maintain ejectment even after the trust is satisfied. (Hopkins, &c. v. Stephens et al. 2 Randolph, 422. See farther, on this subject,Tillinghast’a Adams on Ejectment, ed. 1846, p. 32.)